                                         Case 4:19-cv-06593-HSG Document 220 Filed 09/21/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EDWARDS LIFESCIENCES                               Case No. 19-cv-06593-HSG
                                         CORPORATION, et al.,
                                   8                                                        ORDER DENYING LEAVE TO FILE
                                                        Plaintiffs,                         SECOND MOTION FOR SUMMARY
                                   9                                                        JUDGMENT AND STRIKING MOTION
                                                 v.                                         FOR SUMMARY JUDGMENT
                                  10
                                         MERIL LIFE SCIENCES PVT. LTD., et al.,             Re: Dkt. Nos. 200, 214
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Edwards Lifesciences Corporation (“Edwards” or “Plaintiff”), a medical technology

                                  14   company specializing in artificial heart valves, filed this lawsuit against Meril Life Sciences Pvt.

                                  15   Ltd. and Meril, Inc. (collectively, “Meril” or “Defendants”) on October 14, 2019, asserting claims

                                  16   of patent infringement, trademark infringement, and unfair competition. Dkt. No. 1. Now

                                  17   pending before the Court is Defendants’ administrative motion seeking leave to file a second

                                  18   summary judgment motion, which Plaintiff opposes. See Dkt. Nos. 200 (“Mot.”), 201 (“Opp.”).

                                  19   For the reasons explained below, Defendants’ Administrative Motion for Leave to File Second

                                  20   Motion for Summary Judgment is DENIED and Defendants’ Second Motion for Summary

                                  21   Judgment is STRICKEN.

                                  22     I.   PROCEDURAL HISTORY
                                  23          Plaintiff’s First Amended Complaint (“FAC”) states five causes of action for patent

                                  24   infringement as well as causes of action for trademark infringement and unfair competition. See

                                  25   Dkt. No. 51. On June 1, 2020, Defendants filed their first motion for summary judgment against

                                  26   Edwards for non-infringement of United States Patent Nos. 9,393,110 (the ’110 patent); 9,119,716

                                  27   (the ’716 patent); 10,292,817 (the ’817 patent), 6,878,168 (the ’168 patent); and 10,053,256 (the

                                  28   ’256 patent). See Dkt. No. 67. The Court granted Defendants’ first summary judgment motion on
                                         Case 4:19-cv-06593-HSG Document 220 Filed 09/21/21 Page 2 of 4




                                   1   October 16, 2020, and dismissed Plaintiff’s five causes of action for patent infringement. See Dkt.

                                   2   No. 98. On November 13, 2020, the Court issued a scheduling order governing Plaintiff’s

                                   3   remaining claims of trademark infringement and unfair competition. See Dkt. No. 106. The Court

                                   4   set the following case deadlines: August 6 and August 20, 2021, for the exchange of opening and

                                   5   rebuttal expert reports; September 3 and 7, 2021, for the close of fact and expert discovery; and

                                   6   October 21, 2021, for the dispositive motion hearing. Id. The Court also set the Pretrial

                                   7   Conference on January 18, 2022, with the Jury Trial to begin on February 7, 2022. Id.

                                   8          On September 3, 2021, Defendants filed a motion seeking leave to file a second summary

                                   9   judgment motion on the grounds that, now at the close of discovery, Plaintiff has “failed to adduce

                                  10   any evidence that it is entitled to damages for its remaining trademark and unfair competition

                                  11   claims.” See Dkt. No. 200 at 1. Plaintiff opposes this request and contends that its damages

                                  12   expert has put forth a report calculating, among other things, actual damages for loss of Plaintiff’s
Northern District of California
 United States District Court




                                  13   goodwill and harm to its reputation. See Dkt. No. 201 at 2.

                                  14    II.   DISCUSSION
                                  15          Under the Court’s Standing Order, “[p]arties are limited to filing one motion for summary

                                  16   judgment.” Civil Standing Order ¶ 21. Any party wishing to exceed this limit must request leave

                                  17   of Court and must show “good cause.” Id. This rule is in line with the principle that successive

                                  18   motions for summary judgment are “generally disfavored” in federal court. Peasley v. Spearman,

                                  19   No. 15-CV-01769-LHK, 2017 WL 5451709, at *3 (N.D. Cal. Nov. 14, 2017) (citations omitted).

                                  20   However, district courts in this Circuit have discretion to permit successive motions for summary

                                  21   judgment. Hoffman v. Tonnemacher, 593 F.3d 908, 911 (9th Cir. 2010). When considering

                                  22   whether to permit a successive motion for summary judgment, some courts in this Circuit have

                                  23   considered the following factors: “(1) an intervening change in controlling law; (2) the availability

                                  24   of new evidence or an expanded factual record; and (3) the need to correct a clear error or prevent

                                  25   manifest injustice.” See Kische USA LLC v. Simsek, No. C16-0168JLR, 2017 WL 5881322, at *3

                                  26   (W.D. Wash. Nov. 29, 2017) (citations and internal punctuation omitted); see also Brazill v. Cal.

                                  27   Northstate Coll. of Pharm., LLC, No. CIV. 2:12-1218 WBS GGH, 2013 WL 4500667, at *1 (E.D.

                                  28   Cal. Aug. 22, 2013) (citing Whitford v. Boglino, 63 F.3d 527, 530 (7th Cir. 1995)).
                                                                                         2
                                          Case 4:19-cv-06593-HSG Document 220 Filed 09/21/21 Page 3 of 4




                                   1           Here, the Court finds that Defendants have failed to show “good cause” to exceed their

                                   2   limit of one summary judgment motion for three reasons. First, it does not appear, and Defendants

                                   3   do not demonstrate, that their second motion would be based on an intervening change in

                                   4   controlling law. Second, while Defendants emphasize that their second motion for summary

                                   5   judgment would not overlap with their first—in other words, there is new evidence and an

                                   6   expanded factual record available—the Court finds that this often will be the case when, as here, a

                                   7   party moves for summary judgment early in the case well before the close of fact discovery. This

                                   8   factor thus has little persuasive weight in this case.

                                   9           Finally, and most importantly, the Court notes that Defendants’ second motion for summary

                                  10   judgment is unlikely to narrow the issues in this lawsuit or lead to its efficient resolution because it

                                  11   focuses on a plainly disputed issue of fact. Defendants’ principal contention is that Plaintiff has

                                  12   failed to produce compelling evidence that it suffered harm as a result of Defendants’ alleged
Northern District of California
 United States District Court




                                  13   misstatements at issue in this case. See Mot. at 2. In response, Plaintiff contends that its damages

                                  14   experts have explained how Defendants’ statements harmed Plaintiff’s reputation as an innovator

                                  15   and leader in its field, and have calculated actual damages for loss of Plaintiff’s goodwill, harm to its

                                  16   reputation, and corrective advertising. See Opp. at 3. Bearing in mind that this Court would be

                                  17   required to view the facts and draw reasonable inferences in the light most favorable to Plaintiff,

                                  18   see Scott v. Harris, 550 U.S. 372, 378 (2007), the Court finds that Defendants’ second motion for

                                  19   summary judgment is unlikely to resolve these competing allegations of fact and therefore would

                                  20   not foster the “just, speedy, and inexpensive” resolution of this lawsuit. See Hoffman, 593 F.3d at

                                  21   911. Moreover, the Court finds little risk of injustice or prejudice to Defendants since, if necessary,

                                  22   they may raise this argument as a motion for judgment as a matter of law under Rule 50(b) of the

                                  23   Federal Rules of Civil Procedure, as was done in the sole (unpublished) case they cite in their

                                  24   administrative motion. See Out of the Box Enterprises, LLC v. El Paseo Jewelry Exch., Inc., 732

                                  25   F. App’x 532 (9th Cir. 2018) (reviewing a district court’s denial of a Rule 50(b) motion for

                                  26   judgment as a matter of law and concluding that plaintiff failed to introduce evidence sufficient to

                                  27   establish the existence and amount of its Lanham Act damages). For these reasons, the Court

                                  28   finds in its discretion that Defendants have not shown “good cause” to file an additional motion
                                                                                            3
                                         Case 4:19-cv-06593-HSG Document 220 Filed 09/21/21 Page 4 of 4




                                   1   for summary judgment.

                                   2   III.   CONCLUSION
                                   3          Defendants’ Administrative Motion for Leave to File Second Motion for Summary

                                   4   Judgment is DENIED. As a necessary consequence, Defendants’ Second Motion for Summary

                                   5   Judgment, Dkt. No. 214, is STRICKEN.

                                   6          IT IS SO ORDERED.

                                   7   Dated: 9/21/2021

                                   8                                               ______________________________________
                                                                                   HAYWOOD S. GILLIAM, JR.
                                   9                                               United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    4
